Name: Commission Regulation (EEC) No 557/91 of 7 March 1991 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance-fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 8 . 3 . 91 Official Journal of the European Communities No L 62/23 COMMISSION REGULATION (EEC) No 557/91 of 7 March 1991 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance-fixing certificates for oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 20 (3) thereof, Whereas, to facilitate the adoption of appropriate measures in the case of a disturbance or risk of distur ­ bance of the market in olive oil, provision should be made, in respect of export licences applied for in the context of a normal refund, for a period of reflection of five working days between the application and the issue of the licence ; whereas, in view of the forseeable demand for such licences and in order not to create an excessive administrative load, provision should be made for a single weekly notification by Member States ; whereas it is necessary, therefore, to amend Commission Regulation (EEC) No 2041 /75 (3), as last amended by Regulation (EEC) No 2662/87 (4) ; whereas the CN codes of the products concerned should accordingly be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (1 ) of Regulation (EEC) No 2041 /75 is replaced by the following : ' 1 . As regards the products falling within CN codes 0709 90 39 , 0711 20 90, 1509, 1510 00, 1522 00 31 , 1 522 00 39 and 2306 90 1 9, and without prejudice to the application of the provisions of Article 20b of Regulation No 136/66/EEC, the licence or certificate shall be issued on the third working day following the day on which the application is lodged . However, licences and certificates applied for under a tendering procedure opened under Article 5 of Council Regulation (EEC) No 1650/86 shall be issued immediately once the amount of the maximum refund for the tendering procedure in question has been fixed. Notwithstanding the first subparagraph , in the case of olive oil falling within CN codes 1509 and 1510 00 for the 1990/91 marketing year, export licences other than those referred to in the second subparagraph shall be issued on the fifth working day following the day on which the application is lodged. 28 and 29 March, 1 April , 9 and 10 May and 16 August 1991 shall not be deemed to constitute working days. Applications for licences may be lodged only on Monday, Tuesday, or Wednesday of each week. Appli ­ cations lodged on Thursday or Friday shall be deemed to have been lodged on Monday of the following week. Member States shall notify the Commission no later than 2 p.m. (Brussels time) each Thursday of applica ­ tions for licences lodged on the preceding Monday, Tuesday or Wednesday, broken down by quality and type of packaging, failing which the applications shall be deemed to be inadmissible.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No 172, 30 . 9 . 1966, p. 3025/66 . O OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 213, 11 . 8 . 1975, p. 1 . (4) OJ No L 252, 3 . 9 . 1987, p. 6.